Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
This bill was filed for an injunction to restrain the defendants from taking possession of certain real estate—being a warehouse and premises. The bill does not aver the insolvency of the defendants, nor show *207that there is no adequate remedy at law. The action of forcible entry and detainer would, upon the facts,-be a speedy mode of regaining a possession taken as the bill charges the defendants are preparing to take possession of this property; while,' for any other damages, the usual proceeding at law would be a sufficient and effectual remedy. That this estate is used by the plaintiff in connection with business which would be interrupted by this threatened trespass, is not alone a ground for equitable interposition; for this is, if not the usual, a very frequent consequence of such trespasses.
Judgment affirmed.